I would like to congratulate Mr. Ashe, the 
President of the General Assembly, and his friendly 
country, Antigua and Barbuda, on his election as 
President at the sixty-eighth session of the General 
Assembly. I wish him every success in conducting our 
work through his major and neutral role as President of 
the Assembly, like that of his predecessor, who avoided 
engaging the presidency in special political agendas.

Last year when I addressed the Assembly (see 
A/67/PV.19), we were compelled to address many 
events that had ravaged our country and our world. We 
were full of hope that the scene would change for the 
better this year. Unfortunately, the situation remains 
the same, and in some parts of the world has even 
deteriorated. Many countries continue to face political, 
economic and financial crises that exceed their ability 
to tackle them on their own. While the international 
community looked forward to effective international 
efforts to overcome those crises, today we bear witness 
to exacerbated and intensified problems.

That exacerbation is due to the hegemony and 
dominion that thwart peoples’ capabilities. Such 
domination has escalated in a way that blatantly 
contradicts the principles of the Charter of the United 
Nations and the norms of international law. Instead of 
settling regional and international conflicts by peaceful 
means, some well-known countries continue to pursue 
aggressive policies against certain nations. Political 
hypocrisy allows them to intervene in the domestic 
affairs of States under the pretext of humanitarian 
intervention or the responsibility to protect. When 
such aggressive policies do not prove beneficial for 
the countries subjected, including my own country, 
Syria, those well-known States reveal their true beliefs 
and threaten blatant military aggression outside the 
mandates of the Security Council and certainly well 
beyond any international consensus.

Those same countries impose immoral, illegal 
and unilaterally coercive economic measures. In 
addition, they maintain paranoid policies aimed at 
spreading sedition and turmoil within pluralistic, 
harmonious national communities that had previously 
lived for hundreds of years in harmony, unity and 
understanding. Worst of all, those countries have 
launched major, destructive wars under the pretext of 
combating terrorism, even as they support terrorism 
in my country, in contravention of all United Nations 
resolutions and all human and moral values.

I ask the same question I posed last year: Is the 
international consensus on combating terrorism a 
serious commitment undertaken by States Member of 
the Organization, or is it mere rhetoric, written down 
but not put into effect by certain countries?

What is happening in my country has become clear 
to everyone. Yet some countries do not want to recognize 
that Al-Qaida, the most dangerous terrorist organization 
in the world, and its many offshoots — including Jabhat 
Al-Nusra, the Islamic State of Iraq and the Levant, 
the Islamic Brigade and many others — are fighting 
in Syria. While scenes of murder, manslaughter and 
even the eating of human hearts were seen on television 
screens worldwide, that did not affect the conscience of 
those who chose to turn a blind eye. In my country, the 
heads of innocent civilians have been grilled because 
they violated some extremist ideology and held views 
that deviate from those of Al-Qaida. In my country, 
murderers have dismembered human bodies while 
the victims were still alive and sent their limbs to 
their families because those citizens were defending a 
unified and secular Syria.

In Syria — as in those countries that daily violate 
basic human rights to life, livelihood and their own 
religious beliefs and political affiliations — any Syrian 
citizen who does not belong to that obscurantist takfiri 
ideology is doomed to be killed or maimed or to 
witness female relatives taken as captives on the basis 
of perverted concepts of religion that have nothing to 
do with Islam.



There is no civil war in Syria. It is a war against 
terror, which does not recognize values, justice or 
equality and disregards all human rights and laws. 
Therefore, confronting terrorism in my country requires 
the international community to act in accordance 
with the relevant resolutions on counter-terrorism, 
particularly Security Council resolution 1373 (2001). 
It must take all necessary and immediate measures to 
compel those countries that are known to finance, arm, 
train and provide safe haven and passage to terrorists 
from different countries to stop doing so.

The city of New York and its people have witnessed 
the devastations of terrorism. They were burned by the 
fires of extremists and suffered bloodshed, just as we 
are suffering now in Syria. How can countries hit by 
the same terrorism that we now suffer in Syria claim 
to be fighting terrorism throughout the world while 
supporting it in my country? Claims of the existence 
of moderate militants and extremist militants have 
become a bad and senseless joke. Terrorism means only 
terrorism. It cannot be classified as moderate terrorism 
and extremist terrorism. What should we call those 
who kidnap children in order to sell their body organs 
outside the country? How should we describe those 
who recruit children and prevent them from going to 
school and instead train them to shoot and kill? How 
would one describe those who spread perverted fatwas 
concerning sexual or incest-related jihad?

We were the ones targeted by poisonous gases in 
Khan al-Assal. We asked for an investigative mission 
and demanded that its mandate include the ability to 
determine who had used chemical weapons. However, 
the United States of America and its friends the United 
Kingdom and France prevented that and insisted that 
the mission be limited to deciding whether or not 
chemical weapons had been used. In Syria, we waited 
five months for the mission to come. When it arrived, 
it was withdrawn before the completion of its task 
as certain States had begun to beat the drums of war 
against Syria.

My country has accepted the praiseworthy 
initiative launched by Mr. Vladimir Putin, President of 
the Russian Federation. By acceding to the Chemical 
Weapons Convention, Syria has proved its commitment 
against the use of such weapons. Syria also calls on the 
international community to shoulder its responsibility 
against the proliferation of weapons of mass destruction 
in the Middle East. Syria is known for fulfilling its 
obligations and commitments. Therefore, I assure the 
Assembly of Syria’s commitment to fully implementing 
the provisions of the Convention and to cooperating 
with the Organization for the Prohibition of Chemical 
Weapons as a State party to the Convention.

One challenge that we all still face is not knowing 
whether those who are supplying terrorists with such 
weapons will abide by their legal commitments, since 
the terrorists who used poisonous gas in my country 
received chemical agents from countries of the region 
and the West that are well known to all of us. They 
are the ones using poisonous gas on our military and 
innocent civilians alike.

Ending aggressive policies towards Syria is the first 
appropriate step on the road to a solution in my country. 
In the light of the continuing support being given to 
terrorism, whether in the form of arms, funding or 
training, any political solution will be misleading and a 
mere illusion. Syria has repeatedly stated that it is open 
to a political solution to its crisis. It is now up to those 
who claim to support a political solution for Syria to 
halt all practices and policies hostile to Syria and head 
to Geneva without preconditions.

On the basis of their national right to self-
determination, the Syrian people have the 
exclusive authority to choose their leadership, their 
representatives, their future and a political system 
that will accommodate every sector of Syrian society, 
including those who have been deceived and beguiled 
onto the wrong path. We in Syria place no bets on any 
party but the Syrian people, all of whom are determined 
to reject all foreign interference in their domestic affairs 
and to defeat the advocates of sectarianism, extremism 
and terrorism. In my country, State policies are firmly 
tied to the aspirations of the people. Ballot boxes for 
free and fair elections remain the only way for the 
Syrian people to determine their own future, free from 
the pressures of terrorism and foreign control.

There remain those who do not want a political 
solution and always resort to aggression, either directly 
or through their agents on the ground. That is what is 
happening in Syria. As I mentioned, Syria is committed 
to a political solution, but that does not mean allowing 
terrorists to attack innocent civilians. It does not mean 
watching our mosques and churches be destroyed, as 
has happened in Homs and Aleppo and is happening 
now in the town of Malula, the only place in the world 
whose people still speak the language of Jesus Christ. 
What is happening to the churches and mosques is also 



affecting the entire historical and cultural heritage of 
Syria and humankind.

Do those representing the Member States in 
the Assembly know that terrorists from more than 
83 countries are engaged in killing our people and our 
army in the name of global takfiri jihad? Furthermore, 
are some Member States entitled to demand that the 
Syrian State ignore its constitutional responsibilities to 
protect its citizens and preserve its unity, sovereignty 
and independence? The war on terror is not only Syria’s 
war. One day, those terrorists will return to their 
countries, and then no country in the world will be 
safe from that terrorism that recognizes no borders or 
geography.

The events in Syria have created humanitarian 
needs that continue to grow in several key sectors. The 
immoral, inhumane and unilateral sanctions imposed 
by the United States and the European Union have 
worsened Syrian citizens’ living conditions at a time 
when my Government is working with the United 
Nations and international organizations within the 
framework of a response plan to meet the basic needs 
of citizens, particularly those who have been forced 
to leave their homes. It should be noted that many of 
our people have been forced to flee to neighbouring 
countries in great numbers owing to the activities of 
armed terrorist groups in border areas. Regrettably, in 
some of those countries displaced Syrians have been 
put in military training camps and places resembling 
detention centres.

From this rostrum, I appeal to Syrian citizens to 
return to their towns and villages, where the State will 
guarantee their safe return and dignified livelihood, 
far from the inhumane conditions in such camps. I 
assure the Assembly of our readiness to make every 
effort to deliver aid from international organizations 
to all Syrian citizens without discrimination, wherever 
they are, in compliance with resolution 46/182, while 
respecting Syria’s sovereignty and independence.

The developments in my country should not make 
us lose sight of Palestine and the Syrian Golan. The 
Syrian Arab Republic affirms its natural right to full 
sovereignty over the occupied Syrian Golan up to 
the line of 4 June 1967, and emphasizes its rejection 
of all measures taken by Israel, the occupying Power, 
to change its natural demographic and geographic 
features in clear violation of the relevant Security 
Council resolutions, particularly resolution 497 (1981). 
Syria also reaffirms its support for the legitimate and 
inalienable rights of the Palestinian people, particularly 
their rights of return and of self-determination, and 
to establish an independent State on their land, with 
Jerusalem as its capital.

Now that Syria has acceded to the Convention 
on the Prohibition of the Development, Production, 
Stockpiling and Use of Chemical Weapons and on 
Their Destruction, my country renews its call on the 
international community to work to establish a zone 
free of weapons of mass destruction in the Middle 
East. In that regard, we would remind the international 
community of Syria’s initiative, taken at the end of its 
non-permanent membership of the Security Council in 
2003, and call on the Security Council to adopt it.

Syria stresses that establishing a zone free of 
weapons of mass destruction in the Middle East will 
be unachievable without the accession of Israel, 
the only nuclear Power in the region, to all treaties 
banning such weapons, and without its agreement to 
put its nuclear facilities under the supervision of the 
International Atomic Energy Agency. At the same time, 
we emphasize the right of all countries to acquire and 
develop nuclear technology for peaceful purposes, in 
accordance with the Treaty on the Non-Proliferation 
of Nuclear Weapons. In that regard, Syria condemns 
the fact that the United States and Israel continue to 
block the holding of the international conference on 
establishing a zone free of weapons of mass destruction 
in the Middle East that was scheduled to take place in 
2012.

My country calls on the United States, the countries 
of the European Union and others to refrain from taking 
immoral unilateral economic measures that contravene 
the rules of international law and the principles of free 
trade. We therefore call for the lifting of the blockade 
that has been imposed by the United States on Cuba for 
decades. We also renew our call for lifting and ending 
all unilateral coercive measures imposed on Syria and 
the peoples of countries such as Venezuela, Belarus, 
Iran and the Democratic People’s Republic of Korea.

We hope that the United Nations will lead the 
peoples of the world towards a better future, so that 
they may achieve their aspirations for prosperity, 
development and food self-sufficiency, free from all 
forms of tension, confrontation and war, thus fulfilling 
the purposes and principles of the Charter of the United 
Nations, which upholds the sovereignty and equality 

of all the rights and duties of all Member States. In 
that regard, my country welcomes the efforts of the 
United States and Iran to bridge the gap of mistrust 
between the two countries, and hopes that this will be 
reflected constructively and positively in the stability 
of international relations.
